Citation Nr: 1729114	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  15-36 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

The Appellant's son, G.D.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The decedent had service in the Merchant Marines.  The exact dates of his qualifying service are in dispute.  The appellant is the decedent's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 determination of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

In June 2017, the apellant's son, G.D., testified in Washington, DC, before the undersigned Veterans Law Judge (Central Office Board hearing).  A copy of the hearing transcript is associated with the Veteran's file in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C.A. § 7105 by adding new paragraph (e).  Under 38 U.S.C.A. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Substantive Appeal with respect to the issue on appeal (entitlement to nonservice-connected death pension benefits) was received in September 2015; accordingly, the new 38 U.S.C.A. § 7105(e) is applicable to this case.

During the June 2017 Central Office Board hearing, the appellant's son, G.D., submitted a Certificate of Substantially Continuous Service in the United States Merchant Marine and a Record of Immunizations and Blood Type.  The following is a list of the evidence considered by the AOJ, in the first instance, as recently as the August 2015 Statement of the Case:

* DD 214
* Certificate of Substantially Continuous Service in the United States Merchant Marine
* United States Maritime Service Release from Active Duty
* Merchant Seaman's Certificate of Identification
* United States Coast Guard Certificates of Discharge

The appellant's son, G.D., explicitly requested a remand of the case to the AOJ for review of any new evidence submitted at the time of the June 2017 Central Office Board hearing if the appellant's appeal could not be granted.  See Hearing Transcript at 5.  It appears that the Record of Immunizations and Blood Type, submitted by G.D. during the June 2017 Central Office Board hearing, was not considered by the AOJ in the first instance.  Pursuant to the new 38 U.S.C.A. § 7105(e) and the apellant's request (through her son, G.D.) for initial review by the AOJ of the new evidence, the appellant's appeal of entitlement to nonservice-connected death pension benefits will be remanded for appropriate action so that the above-noted evidence (Record of Immunizations and Blood Type) is appropriately addressed with a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review all evidence added to the electronic file since the August 2015 Statement of the Case that pertains to the issue on appeal, particularly, the Record of Immunizations and Blood Type.  After undertaking any additional development which may be necessary, readjudicate the issue of entitlement to nonservice-connected death pension benefits in light of all the evidence of record.  If the determination remains adverse to the appellant, she and the representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




